DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 12/10/2020 have been entered and fully considered.  Claims 1-5 are pending.  Claims 6-8 are cancelled.  Claims 1-3 are amended.  Claims 1-5 are examined herein.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
WO 2014/157421 A1 (“Honda”) discloses a non-aqueous electrolyte lithium secondary battery (Abstract; Fig. 1; [0019]-[0020]).    The value of the ratio of a battery area (the maximum value of projected area of the battery including an outer casing of the battery) to rated capacity is 5 cm2/Ah or more ([0105]) and the capacity is 3 Ah or more ([0094]).  The separator may be a porous sheet composed of a polyolefin or hydrocarbon-based resin ([0061]).  
US 2006/0204855 A1 (“Saruwatari”) discloses a nonaqueous electrolyte battery and teaches it desirable for the ununiformity of the porosity to be no larger than about 2% in view of the uniformity of the current distribution ([0072]).
Applicant’s argument regarding the unexpected results achieved by the claimed invention in view of the data provided in the specification and the present claim amendment have been fully considered and are persuasive.
The prior art of record, either alone or in combination, does not teach or suggest the specific combination of features of a ratio of a rated capacity to a pore volume of the separator being 1.6 Ah/cc or more and 2.6 Ah/cc or less, a ratio of a battery area to a rated capacity being 7.0 cm2/Ah or more and 10.2 cm2/Ah or less, a rated capacity being 40 Ah or more and 60 Ah or less, and a variation in porosity in the separator is 1.2% or more and 3.8% or less as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727